ASSIGNMENT, NOVATION AND FIRST AMENDMENT AGREEMENT

relating to

the amendments to the Production Sharing Contract relating to the Barda Rash Block

between

THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ

and

KOMET GROUP S.A.

and

BETA ENERGY LIMITED
Assignment, Novation and First Amendment Agreement - Barda Rush

TABLE OF CONTENTS

DEFINITIONS AND INTERPRETATION ....

ASSIGNMENT AND NOVATION ...

PETROLEUM COST REIMBURSEMENT PAYMENTS ....

AMENDMENTS TO CONTRACT ...

REPRESENTATIONS AND WARRANTIES...

JOINT OPERATING AGREEMENT ....

NOTICES..

ARBITRATION ....

GENERAL PROVISIONS .....
Assignment, Novation and First Amendment Agreement ~ Banda Rash

ASSIGNMENT, NOVATION AND FIRST AMENDMENT AGREEMENT

This agreement {the “Agreement”) is entered into as of 27 July 2011 (the “Signing Date”) between:

aw THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (the
“Government” };

Q KOMET GROUP S.A. 2 company established and existing under the laws of the
British Virgin Islands, having its registered office at Drake Chambers, Zamraj
Building, Market Square, Road Town, Tortola, British Virgin Islands (“Komet™);
and

@) BETA ENERGY LIMITED, a company established and existing under the laws of
England and Wales, having its registered office at 3" floor, Kinnaird House, Pall
Mall East, London SW1Y SAU, England (“Beta”).

(each a “Party” and collectively, the “Purties”).

(A)

RECITALS

The Government and Komet are parties to a Production Sharing Contract dated 20 June 28
in respect of the Barda Rash Block in the Kurdistan Region of Iraq (the “Contract”).

Komet Assignment

(By

qc)

(D)

Komet wishes to assign and novate an undivided interest of (0% as a Contractor Entity in all
of the rights, duties, obligations and liabilities under and in the Contract (the “Assigned
Interest”) to Beta, and Beta wishes to accept such rights, duties, obligations and liabilities
under and in the Contract insofar as they relate to the Assigned Interest, The Government is

willing to consent to such assignment and novation.

Beta, Afren PLC, Komet and Ascom Oil Company Lid. have provided the Government with
letters of representations and warranties (the “Letters of Representations and Warranties”)

dated on the Signing Date.

This Agreement sets forth the terms and conditions of the assignment of the Assigned Interest

from Komet to Beta and consequential amendments to the Contract.

Estimated Past Costs

(EB)

(F)

Beta agrees, as a condition of the assignment of the Assigned Interest from Komet to Beta, to
pay to Komet an aggregate amount equivalent to the proportion of Petroleum Costs incurred
by Komet that is attributable to the Assigned Interest to be acquired by Beta.

The total {unaudited} Petroleum Costs paid by Komet in respect of the period from the
Effective Date up to and including 31 March 2011 (the “Cost Determination Date”) are

ey
Assignment, Novation and First Amendment Agreement ~ Banda Rash

estimated to be USS 83,862,037 (the “Estimated Past Costs”). Komet has provided Beta with
an itemised statement of such Estimated Past Costs. Subject to audit adjustments, each of
Komet and Beta agree that the proportion and amount of such Estimated Past Costs that is
attributable to Beta is USS 62,896,528 (the “Komet First Reimbursement Payment").

Capacity Building Payment Obligations

(Ga)

«ay

The Parties further wish to amend the Contract to obligate Komet, Beta and future holders of
all or part of the participating interest held by Komet and Beta at the Effective Date, and
future holders of all or any participating interest in the Contract (except in respect of the
Government Interest), to pay capacity building payments to the Government. Komet and Beta
are willing to agree to charge their participating interests with the capacity building payment
obligations, and the Purties are willing to agree to the appropriate amendments to the Contract.

The Government will deposit all capacity building payments into 2 segregated account for use
solely to support and finance infrastructure and capacity building projects in the Kurdistan
Region.

Operatarship

a

The Parties wish Beta to be the Operator (as defined in the Contract).

Refinery and crade oil supply agreements

a)

In a termination agreement dated on the Signing Date, the Government, Komet and Cardhall
Services Limited, an affiliate of Komet, terminated (a) a refinery contract dated 20 June 2008;
(b) 2 completion agreement 20 June 2008 and (c) a crude oil supply agreement dated 26
January 2009 (the refinery contract, the completion agreement, and the crude oil supply
agreement, collectively, the “Terminated Agrements” and cach a “Terminated
Agreement™)The Parties agree to make appropriate amendments to the Contract in this

Agreement to reflect the termination of the Terminated Agreements.

Joint Operating Agreement, EITI

(K)

«by

Komet and Beta wish, within a reasonable period of time after the Signing Date. to enter into a
joint operating agreement in respect of the Contract (“Joint Operating Agreement”).

The Parties affirm their ongoing commitment and adherence to the Principles and Criteria of

the Extractive Industries Transparency Initiative (EITI).

DEFINITIONS AND INTERPRETATION

Lt Unless otherwise defined herein {including the recitals) capitalised terms have the
meanings ascribed to them in the Contract (before amendment by this Agreement).

As used in this Agreement:
12

Assigument, Novation and First Amendment Agreement ~ Banda Rash

“Afren PLC” means Afren ple, a company organised and existing under the laws of
England and Wales whose registered office is at Kinnaird House, 1 Pall Mall East,
London SWIY SAU.

“Agreement” is defined in the preamble.

“Ascom Oil Company Lid means the company existing under the laws of the
British Virgin Islands with registered number 1429810 and whose registered office is
at Akart Building, 24 De Castro Street, Wickhams Cay I, Road Town, Tortola,
British Virgin Islands.

“Assigned Interest” is defined in Recital (B).

“Beta” is defined in the preamble.

“Contract” is defined in Recital (A).

“Completion Date” is defined in clause 9.3.

“Cost Determination Date” is defined in Recital (F).

“Default Interest Rate” means the three month London Inter-bank Offered Rate
(LIBOR) as published at Reuters’ “LIBOR™ page on the second International Banking
Day prior to the date on which the unpaid amount was due, plus two per cent, Should
Reuters not publish a three month LIBOR rate on the second International Banking Day
privr to the date on which such payment was due, then the three month LIBOR rate
published by the Financial Times of London, shall be applied.

“Estimated Past Costs” is defined in Recital (F).
“Government” is defined in the preamble.

“International Banking Day” means a day on which banks are open in Tortola
(British Virgin Islands).

“Joint Operating Agreement” is defined in Recital (K).
“Komet” is defined in the preamble.

“Komet First Reimbursement Payment” is defined in Recital (F)“Letters of
Representations and Warranties” is defined in Recital (C).

“Notice” is defined in clause 7.

“participating interest” means an undivided interest in the Petroleum Operations in

respect of the entire Contract Area under the Contract,
“Party” and “Parties” are defined in the preamble.
“Signing Date” is defined in the preamble.

“Terminated Agreement” and “Terminated Agreements” are defined in Recital (J).

The descriptive headings in this Agreement are for convenience only, do not
constitute a part of this Agreement, and do not affect the construction or
interpretation of this Agreement. A reference to a “clause” is a reference to a clause

of this Agreement. A reference to an “Article” is a reference to an article of the
ASSIGNMENT A

PA)

22

23

14

Assignment, Novation and First Amendment Agreement - Barda Rash

Contract and a reference to a “paragraph” is a reference to a paragraph of Annex B

(Accounting Procedures) to the Contract.

NOVATION

On and from the Completion Date, Komet assigns and novates a 60% participating
interest to Beta, and Beta accepts such assignment of interest and obligations as

provided in clause 2.4,

The Government consents to the assignment of the Assigned Interest to Beta,
As a consequence of clause 2.1, on and from the Completion Date:

(a) the Assigned Interest is assigned and novated to Beta;

(b) Beta is a Party and a Contractor Entity with a 60% participating interest
together with all rights, duties, obligations and liabilities in respect of the
Assigned Interest;

(ec) Komet is a Contractor Entity with a 20% participating interest; and

(d) except as specifically provided otherwise in the Contract, Beta is jointly and
severally obligated with each other Contractor Entity to perform all of the
obligations of the Contractor under the Contract as a Contractor Entity as if
Beta had been a Contractor Entity on and from the Effective Date,

Beta agrees and undertakes that Komet is, on and with effect from the Completion
Date, irrevocably released and discharged from the observance and performance of
all liabilities, obligations or claims which arise or occur under the Contract, with
respect to the Assigned Interest, except for such liabilities, obligations or claims
arising under such provisions of the Contract as are expressed by the Contract to

survive the termination of the Contract,

The Parties agree that the Contract shall continue in full force and effect and that its
terms have only changed to the extent and with the effect set out in this Agreement,

PETROLEUM COST REIMBURSEMENT PAYMENTS

3

32

33

Upon the signing of this Agreement, Komet shall deliver to Beta its written wiring
instructions for the Komet First Reimbursement Payment.

Within seven International Banking Days following the Signing Date, Beta shall pay
in USD to Kamet the Komet First Reimbursement Payment, by way of cleared funds

in accordance with such wire instructions.

Komet shall, within twenty International Banking Days from the Signing Date, give a
written notice to Beta on actual Petroleum Costs incurred up to the Signing Date
34

35

3.6

37

Assignment, Novation and First Amendment Agreement - Barda Rash

(subject to such further adjustments as may be required to reflect the outcome of any

Petroleum Cost audit by the Government).

Within seven International Banking Days after the date when actual Petroleum Costs
have been notified to Beta, Beta shall pay in USD, by way of cleared funds in
accordance with the written wire instructions provided by Komet to Beta pursuant to
clause 3.1 (or such other wire instructions as such Party may provide), an amount of
such actual Petroleum Costs which is attributable to its participating interest minus

the amount of the Komet First Reimbursement Payment.

Nothing in this Agreement will impair the nghts of any Party to audit Petroleum
Costs in accordance with the Contract and the Joint Operating Agreement, or as
otherwise agreed among the Parties, Following any audit (or any Government audit
of the Petroleum Costs), each Party shall promptly make such payments to each other

as may be necessary by way of equitable adjustment.

If Beta does not pay the Komet First Reimbursement Payment to Komet within seven
International Banking Days, then for each day during which the Komet First
Reimbursement Payment (or any portion thereof) is overdue, the unpaid amount will

accrue interest at the Default Interest Rate.

Without limiting Beta’s joint and several obligations under the Contract as a
Contractor Entity in respect of the obligations of the Contractor in accordance with
the Contract, Beta shall pay its participating interest share of Petroleum Costs (and
other amounts for which it is liable under the Contract) on and from the Signing Date
in accordance with the Contract and the Joint Operating Agreement.

AMENDMENTS TO CONTRACT

4

42

The Contract is amended as provided in this clause 4.
The preamble is deleted in its entirety and restated:
“BETWEEN

a) THE KURDISTAN REGIONAL GOVERNMENT OF IRAQ (ihe
“Government™),

(2) KOMET GROUP S.A. a company established and existing under the laws
of the British Virgin Islands, having its registered office at Drake Chambers,
Zamraj Building, Market Square, Road Town, Tortola, British Virgin
Islands (“Komet™); and

(@) BETA ENERGY LIMITED, a company established and existing under
the laws of England and Wales, and having its registered office at 3” floor,
Kinnaird House, Pall Mall East, London SWLY SAU, England (“Beta”).

(each a “Party” and collectively, the “Parties”).”
Assignment, Novation and First Awendaent Agreement ~ Barda Rash

43

The recitals are amended:

(a) by replacing the words “The Contractor Entity” with “Each
CONTRACTOR Entity” in paragraph (E); and

(b) by deleting the existing paragraph (F) and by adding a new paragraph (F):

“(F) The GOVERNMENT entered into a production sharing contract dated 20
Jane 2008 with Komet. The contract was amended by the Assignment, Novation, and.
First Amendment Agreement between the GOVERNMENT, Komet and Beta dated.
27 July 2011.7.

Definitions

44

45

In Article E.1, the definitions of “Contract”, “CONTRACTOR” and
“CONTRACTOR Entity” are deleted in their entirety and restated as follows:

“Contract means this production sharing contract, including its Annexes A and B, as
well as any extension, renewal, substitution or amendment of this production sharing
contract that may be agreed in writing by the Parties in accordance with Article 43.7_

CONTRACTOR means, individually and jointly, each Contractor Entity.

CONTRACTOR Entity means, as at any time of determination, a Party to this
Contract other than the GOVERNMENT. A holder of the Government Interest is
never a CONTRACTOR Entity. At any time when there is only one entity
constituting the CONTRACTOR, any reference to “the entities constituting the
CONTRACTOR? or the “CONTRACTOR Entities or similar reference, shall be
construed as “the entity constituting the CONTRACTOR”. As of the Effective
Date, Komet and Beta are the only CONTRACTOR Entities and own an undivided
interest in the Petroleum Operations in respect of the entire Contract Area in the

following percentages:
Komet 20%
Beta 60%

The balance of the interest in Petroleum Operations in respect of the entire Contract

Area is the Government Interest of twenty per cent (20%) as defined in Article 4.1.7

In Article 1,1, the definition of “Refinery Contract” is deleted in its entirety.

Refinery Guarantee and Costs

4.6

47

Articles 2.9 and 2.10 are deleted in their entirety.

Article 45.1, sub-paragraph (g) is deleted in its entirety.
48

Assignment, Novation and First Amendment Agreement ~ Barda Rash

Article 45.1.1 is deleted in its entirety.

In Article 45.6, the following text is deleted: “and the guarantee contained in Article

29".

Government Interest and Related Provisions

4.10

Article 4 is deleted in its entirety and restated:

“ARTICLE 4 ~ GOVERNMENT PARTICIPATION; JOINT OPERATING
AGREEMENT

Government Interest

41

42

43

44

45

The GOVERNMENT has a carried interest of twenty per cent (20%) (the
“Government Interest”) in the CONTRACTOR’s entitlement to Profit
Petroleum in accordance with Article 26.

The GOVERNMENT or any other holder of all or any part of the
Government Interest is not, in such capacity, a CONTRACTOR Entity.
The GOVERNMENT or any other holder of the Government Interest,
whether in whole or in part, has no obligation or liability to the
CONTRACTOR to contribute any share of Petroleum Costs or any other
liability or obligation of a CONTRACTOR Entity or to the
CONTRACTOR or any CONTRACTOR Entity.

Subject to Article 4.4, a holder of all or any part of the Government Interest
is not, if that is its only capacity under this Contract, entitled to any notices
under this Contract or entitled to provide any consents, except as
specifically provided otherwise, but has rights and obligations under Article
42.

Any term of this Contract may be waived or amended without the consent of
a holder of a Government Interest (in such capacity), unless such waiver or
amendment would change any right or obligation of a holder of a

Government Interest.

Persons, other than the GOVERNMENT or a Public Company, that are
holders of all or part of the Government Interest, are jointly and severally
obligated to pay the Production Bonuses in accordance with Articles 32.3
and 32.4 and Capacity Building Payment Instulments in accordance with
Articles 32.7 through 32.16. Hsuch a Person, as 2 holder of the Government
Interest, fails to pay all or any part of such Production Bonuses or Capacity
Building Payment Instalments: (i) the failure will not constitute a default by
the CONTRACTOR, {ii) the GOVERNMENT will have no remedies
avainst the CONTRACTOR as a consequence thereof, and (iii) the
46

az

48

49

Assignment, Novation and First Amendment Agreement ~ Barda Rash

GOVERNMENT will not be entitled to terminate this Contract or any
CONTRACTOR Entity’s interests hereunder,

The capacity of a holder of the Government Interest, as it may arise pursuant
to the provisions of this Contract, shall in no event impair the rights of the
CONTRACTOR to seek to settle a dispute or to refer such dispute to
arbitration or expert determination in accordance with the provisions of
Article 42.

The provisions of Article 39 do not apply with respect to any assignment by
any holder of a Government Interest of all or any part of its Government
Interest. The assignment of the Government Interest is governed by this
Article 4. A permitied assignee of a holder of the Government Interest will
have, in respect of the assigned Government Interest, the same rights and

obligations as the holder of the Government Interest prior to the assignment.

The GOVERNMENT may at any time designate a Public Company as the
holder of all or any part of the Government Interest without the consent of,
or prior notice to, any other Party, The Public Company will be deemed a
Party to this Contract only in respect of its Government Interest, but will not
be required to sign any formal assignment or accession agreement except as
required by the GOVERNMENT. The GOVERNMENT and the Public
Company will provide the CONTRACTOR with a notice notifying the
CONTRACTOR of such designation by the GOVERNMENT to a Public
Company, and the Contractor shall be entitled to rely on such notice for all
purposes under this Contract.

Only for the purposes of Article 37 of the Kurdistan Region Oil and Gas
Law, whenever and to the extent the Government Interest is held by a Public
Company, the Government Interest shall be deemed held by the
GOVERNMENT. The GOVERNMENT incurs no liabilities or
obligations (directly, indirectly, or implicitly) to any other Party as a
consequence of such deemed ownership, and the GOVERNMENT will not
be deemed to guarantee any obligation of the Public Company or any holder
of all any part of the Government Interest.

Subject to Article 4.12, the GOVERNMENT may at any time assign all or
part of its Government Interest to 4 Person that is not a Public Company
without the consent of any other Party. Such assignee will be deemed a
Party to this Contract only in respect of its Government Interest, but will not
be required to sign any formal assignment or accession agreement unless
otherwise required by the GOVERNMENT. The GOVERNMENT and the
assignee will provide the CONTRACTOR with such a notice, jointly
signed by each, notifying the CONTRACTOR of such assignment by the
GOVERNMENT, and the Contractor shall be entitled to rely on such
notice for all purposes under this Contract.
Assignment, Novation and First Amendment Agreement ~ Barda Rash

4.10 Subject to Article 4.12, a Public Company may assign part or all of its
Government Interest to another Public Company, to the Government, or to
any other Person without the consent of, or notice to, the CONTRACTOR
or any CONTRACTOR Entity, but may not make any assignments without
the prior consent of the GOVERNMENT and in accordance with any
assignment and novation or other agreements and conditions required by the
GOVERNMENT. Any assignment by a Public Company of all or part of
all or any part of its Government Interest to another Public Company or any
other Person without the prior consent of the GOVERNMENT or in
accordance with the requirements of the GOVERNMENT will be void.
The Public Company or the GOVERNMENT shall promptly notify the
CONTRACTOR of any assignments of the Government Interest held by
such Public Company, and the Contractor will be entitled to rely on such

notice for all purposes under this Contract.

4.1 Subject to Article 4.12, a holder of all or part of the Government Interest
which is not the GOVERNMENT or a Public Company may assign part or
all of its Government Interest to any other Person without the consent of, or
prior notice to, the CONTRACTOR or any CONTRACTOR Entity. Such
holder shall not make any assignments without the prior notice to and
consent of the GOVERNMENT and in accordance with any assignment
and novation or other agreements and conditions required by the
GOVERNMENT. Any assignment by such holder without the prior
consent of the GOVERNMENT or in accordance with the requirements of
the GOVERNMENT will be void. The assignor and the assignee shall
jointly and promptly notify the CONTRACTOR of any assignments of the
Government Interest pursuant to this Article 4.11, and the CONTRACTOR

will be entitled to rely on such notice for all purposes under this Contract.

4.12 Nothing under this Contract prohibits a CONTRACTOR Entity at any time
from offering to acquire and/or acquiring all or any part of the Government
Interest from any Person that is a bolder of such Government Interest. If at
any time any holder of all or any part of the Government Interest (including
the GOVERNMENT and a Public Company) intends to offer to sell all or
part of its Government Interest to any Person that is not a Public Company
or the GOVERNMENT, the applicable holder of the Government Interest
shall timely notify the CONTRACTOR of the availability of the
Government Interest. No CONTRACTOR Entity bus any preemption or
similar priority rights in respect of the Gavernment Interest, and the holder
is not required to sell and assign to a CONTRACTOR Entity.

Joint Operating Agreement

4.13 The CONTRACTOR Entities, or any of them, shall not enter into any Joint
Operating Agreement in respect of this Contract except if the terms of such
Joint Operating Agreement have been approved by the GOVERNMENT,
4.11

Assigument, Novation and First Amendment Agreement ~ Banda Rash

are in compliance with Applicable Laws of the Kurdistan Region as of the
date of the approval by the GOVERNMENT, and does not require the
affirmative vote of more than fifty-one per cent (51%) of participating
interests of the CONTRACTOR En

committee established under such Joint Operating Agreement.”

for any decision of any operating

Article 39.6 is deleted in its entirety and restated:

“The GOVERNMENT may not at any time transfer any or all of its rights and
obligations under this Contract to any Person, including to a Public Company or any
other company or entity, except in accordance with Article 4 and Articles 32.7
through 32.16. For purposes of clarity, Articles 39.1 and 39.2 do not apply to holders
of the Government Interest in respect of the Government Interest. The consent of
any holder of the Government Interest (in such capacity) is not required for any
assignment by a CONTRACTOR Entity.”

414

Beta shall be appointed to act as the Operator on behalf of the CONTRACTOR
effective the first day of the month following the month in which the Completion Date

occurs,
Article 5.1 of the Contract is deleted in its entirety and restated:

“As of and prior to the first day of the month followmg the month in which the
Completion Date occurs, Komet has been and shall continue to act ax Operator on
behalf of the CONTRACTOR for the execution of Petroleum Operations; provided
that on the first day of the month following the month in which the Completion Date
occurs, Beta shall be appointed t act as the Operator on behalf of the
CONTRACTOR”.

Capacity Building Payments

415

New definitions are added in Article 1.1, in the appropriate alphabetical order, as

follows:

Annual Reconciliation Statement is defined in Article 32.7(c).

Capacity Building Account means a segregated bank account with a reputable bank
in the name of, and maintained by, the GOVERNMENT, the sole purpose of which
is to support and finance certain infrastructure and capacity building projects to be
identified by the GOVERNMENT in its sole discretion in the Kurdistan Region.

Capacity Buildi
Persons required by Article 4.5 to pay an amount equal to the Capacity Building

‘ayment means the obligation of the CONTRACTOR and any

Value.
4.17

49

Assigument, Novation and First Amendment Agreement ~ Banda Rash

Capacity Building Payment Instalments means each obligation of the
CONTRACTOR to pay an amount equal to the Capacity Building Value as
provided by Articles 32.7 through 32.16.

Capacity Building Payment Monthly Statement is defined im Article 32.7(a).

Capacity Building Value means, in respect of any period of determination, an
amount in Dollars equal to the value, established in accordance with Article 27, of
twenty per cent (20%) of the CONTRACTOR’s share of Profit Petroleum.

Completion Date has the meaning assigned to such term in the First Amendment

Agreement,

First Amendment Agreement means the Assignment, Novation, and First
Amendment Agreement between the GOVERNMENT, Komet and Beta dated 27
July 2011.

First Cupacity Bui

¢ Bonus is defined in Article 32.2.1.
Loss or Expense is defined in Article 32.12(c}.

Rights Sale means a sale, assignment, or other disposal of the GOVERNMENT’s
rights to receive Capacity Building Payment Instalments from the CONTRACTOR,
whether for a lump sum payment or in instalment payments, and whether the purchaser
assumes all payment risk and all risk as to the amount of Capacity Building Payment

Instalments, or otherwise.”

In Article 16.24, after the words in the first sentence “The GOVERNMENT and™
the following is inserted: ~, subject to Articles 32_1(Ma) and (b),~.

In Article 26.9, the following sentence is added to the end of the Article:

“Notwithstanding the other provisions of this Article 26.9, where the CONTRACTOR
is in breach of any of its obligations in respect of the payment of Capacity Building
Payment Instalments under Articles 32.7 through 32.16, the GOVERNMENT will
have the rights set forth in Articles 32.10 through 32.117

Articles 27.1 and 27.2, and Paragraphs 7 and 8, are amended by adding, after the
word “Quarter” in each instance in euch Article and Paragraph, the words “and

enty-one (21)" are deleted and replaced

Month”; and in Paragraph 7.2, the words
by “ten (10)",

Article 27-4 is deleted in its entirety and restated:

“By the tenth (10") day of each Month, the CONTRACTOR shall provide a statement
to the GOVERNMENT showing the CONTRACTOR’s calculations of the value of
Petroleum produced and sold from the Contract Area for the previous Month. Such
statement shall include the following information:
4.20

4.21

Assigument, Novation and First Amendment Agreement ~ Banda Rash

(a) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month constituting Arm's Length Sales together with
corresponding sale prices;

b) quantities of Crude Oil sold by the CONTRACTOR Entities during the
preceding Month that do not fall in the category referred to in paragraph (a)
above, together with sale prices applied during such Month;

(e) inventory in storage belonging to the CONTRACTOR Entities at the
beginning and at the end of the Month; and

(dd quantities of Natural Gas sald by the CONTRACTOR Entities and the
GOVERNMENT together with sale prices realised.

Concurrently with the delivery of the monthly statement, the CONTRACTOR shail
deliver the Capacity Building Payment Monthly Statement to the GOVERNMENT
as provided in Article 32.7(a).”

In Article 29.1, after the words “shall be in Dollars and shall”, the following words
are added:

“except as provided in the next sentence and Articles 32.7 through 32.16,";
and the following sentence ix added at the end of Article 29.1;

“The right of offset provided in this Article 29.1 will not apply in respect of the
obligation of the CONTRACTOR to make Capacity Building Payments as further
provided in Articles 32.7 through 32.16."

In Article 32, Articles 32.1 and 32.2 are deleted in their entirety and restated:
“Signature Bonus

32.1 The GOVERNMENT required the CONTRACTOR, as a condition of
entering into the Contract, to pay to the GOVERNMENT a signature bonus
of one million Dollars (USS1(MH),000) (“Sigmature Bonus”) and the
GOVERNMENT confirms timely receipt of the Signature Bonus.

32.2 32.2.1 The GOVERNMENT required the CONTRACTOR, as a
condition of entering into the Contract. to pay to the GOVERNMENT a
capacity building bonus of twenty-four million Dollars (USS24.000,000)
("First Capacity Building Bo ") and the GOVERNMENT confirms
timely receipt of the First Capacity Building Bonus.

32.2.2 Komet shall pay the GOVERNMENT a capacity building bonus of
six million, two hundred and fifty thousand dollars (USS6,250,000) within
Assigument, Novation and First Amendment Agreement ~ Banda Rash

thirty (30) days of the Signing Date (as defined in the First Amendment

Agreement).

322

3° Beta shall pay the GOVERNMENT a capacity building bonus of

eighteen million, seven hundred and fifty thousand dollars (USS18,750,000)
within thirty (30) days of the Signing Date {as defined in the First

Amendment Agreement).”

4.22 New Articles 32.7 through 32.16 are added as follows:

“Capacity Building Payments

32.7 In respect of the Capacity Building Payment Instalments:

fa)

(b)

on or before the tenth (10") day of each Month in the Development
Period, the CONTRACTOR shall provide to the
GOVERNMENT, together with the monthly production statement
prepared by the CONTRACTOR in accordance with Article 27.4
and Paragraph 6.1, and the monthly valuation statement in
accordance with Article 25 and Paragraph 7.1, a statement (the
“Capacity Building Payment Monthly Statement”) setting out
the CONTRACTOR’ calculation of the Capacity Building Value
for the preceding Month. In each Capacity Building Payment
Monthly Statement the CONTRACTOR shall detail cach item
taken into account in making its calculation of the amounts duc
from the CONTRACTOR, the quantities of Profit Petroleum
produced during the Month covered by such Capacity Building
Payment Monthly Statement, the volumes of such production sold,
the Cupacity Building Value attributed to such sales, and the
Capacity Building Payment Instalments required to be paid with
respect thereto by the CONTRACTOR:

on the same date on which the CONTRACTOR provides the
Capacity Building Payment Monthly Statement to the
GOVERNMENT in accordance with Article 32.7(a}, the
CONTRACTOR shall pay (except ax provided in the next
sentence) the Capacity Building Payment Instulment as shown as
owed by the CONTRACTOR in the Capacity Building Payment
Monthly Statement [f:

a) the CONTRACTOR has sold the CONTRACTOR’s
Profit Petroleum to (i) the GOVERNMENT opr a Public
Company (or a company or an entity owned and
controlled, directly or indirectly, by a Public Company or
the GOVERNMENT), (ii) the State Oil Marketing
fe}

(dy

fe)

Assignment, Novation and First Amendment Agreement ~ Barda Rash

Organisation (SOMO) or any entity owned and controlled
by the Government of Iraq; and if

«2) any such counterparty as identified in (1) has not paid the
CONTRACTOR for the Petroleum lifted by such entity,
then:

3) the CONTRACTOR is only obligated to pay the
Capacity Building Payment when, if, and to the extent the
CONTRACTOR has received payment by such
counterparty.

The preceding sentence does not apply with respect to, and
to the extent of sales of the CONTRACTOR’s Profit

Petroleum to any other counterparties:

within thirty (30) calendar days following the date on which the
CONTRACTOR delivered the Final End-of-Year Statement to the
GOVERNMENT for each Calendar Year in accordance with
Article 26.13 and Paragraph 10, and based on the information in
such Final End-of-Year Statement, the CONTRACTOR shall
provide to the GOVERNMENT a written reconciliation of the
aggregate amount of the Capacity Building Value and the
aguregate payments of the Capacity Building Payment Instalments
during such Calendar Year period (the “Am

I Reconcilia

Statement”);

if the results of an Annual Reconciliation Statement show that the
CONTRACTOR has, in the aggregate over the Calendar Year
period covered by the Annual Reconciliation Statement, made
Capacity Building Payment Instalments in an amount less than the
aguregate Capacity Building Value during such Calendar Year
period, the CONTRACTOR shall pay (subject to the same
exception as provided in the second and third sentences of Article
32.7(b}) the amount of the underpayment ax shown in the Annual
Reconciliation Statement within thirty (30) calendar days following
the same date the CONTRACTOR delivered the Annual
Reconciliation Statement to the GOVERNMENT;

if the results of an Annual Reconciliation Statement show that the
CONTRACTOR has, in the aggregate aver the Calendar Year
period covered by the Annual Reconciliation Statement, made
Capacity Building Payment Instalments in excess of the Capacity
Building Value during such Calendar Year period, and if and to the
extent the GOVERNMENT has agreed with the CONTRACTOR
in respect of the amount of such overpayment, the
CONTRACTOR may deduct such overpayment to the extent that
Assignment, Novation and First Amendment Agreement — Barda Rush

the GOVERNMENT has agreed with the amount of such
overpayment from the next following payments of Capacity
Building Payment  Instalments. In no event will the
CONTRACTOR be entitled to deduct more than fifteen per cent
(15%) of the amount otherwise payable from the next following
payments of Capacity Building Payment Instalments. The right of
seboff against Capacity Building Payment Instalments will be the
CONTRACTOR’s only remedy in respect of any overpayment,
and the GOVERNMENT will have no obligation to make any
reimbursement or other compensating payments to the
CONTRACTOR;

w if the CONTRACTOR fails to pay all or part of a Capacity
Building Payment when due, the CONTRACTOR shall pay
interest on the unpaid amount at an annual rate of LIBOR plus two
per cent (2%) compounded monthly from and including the date
the payment was due to, but not including, the date paid; and

w if any Capacity Building Payment is due to be paid to the
GOVERNMENT on a day that is either not a banking day in
either the place where the Capacity Building Account is
maintained, or the location of the financial institution through
which the CONTRACTOR will make such payment, then the
Cupacity Building Payment will be due on the next following
banking day. A “banking day” is a day (other than a Saturday,
Sunday, or public holiday) on which banks are open for general

business in the specified locations.

Capacity ig Account

32.8 The GOVERNMENT shail:
(a) establish and maintain the Capacity Building Account; and

(b) deposit. all Capacity Building Payments received by the
GOVERNMENT into the Capacity Building Account.

ts Sale

32.9 The GOVERNMENT may enter into a Rights Sale without the consent of
the CONTRACTOR or any CONTRACTOR Entity.

Breach; Indemnity

32.10 (a) If the CONTRACTOR fuils to pay a Capacity Building Payment in
full when due, the GOVERNMENT will, notwithstanding any other

provision of this Contract, any lifting agreement, any sales or marketing
32.11

(b

Assignment, Novation and First Amendment Agreement — Barda Rush

agreement, or any other agreement, automatically be entitled, on not
less than sixty (60) days prior notice to the CONTRACTOR in the
case of the first default, and not less than thirty (30) days in the case of

any subsequent default, to:

(1) lift, at the Delivery Point or at such other point as the
GOVERNMENT may decide, up to twenty per cent (20%} of
the CONTRACTOR '’s Profit Petroleum; and

(2) continue to lift up to twenty per cent (20%) of the
CONTRACTOR'’s Profit Petroleum for the remainder of the
Development Period.

The CONTRACTOR will have a single cure period of thirty (30) days
only in respect of its first default. If the CONTRACTOR is in default
for the first time, and pays the defaulted Capacity Building Payments in
full plus interest in accordance with Article 32.7(f) im such thirty (30)
day period, the GOVERNMENT shall not exercise its lifting rights
under this Article 32.10. In the case of any subsequent default, the
GOVERNMENT may exercise its right to lift whether or not the
CONTRACTOR cures its default in the thirty (30) day notice period.

The lifting rights of the GOVERNMENT pursuant to Article 32.10 are
exercisable by way of set-off, without first resort to legal process, and
without any liability or claims of the CONTRACTOR, the Operator, or any
other Person, and regardless of any provisions of any lifting agreement or

provision of a joint operating agreement or any other agreement to which

the

CONTRACTOR or any CONTRACTOR Entity is a party. The

CONTRACTOR shall ensure that all agreements in respect of the lifting or
sale of Petroleum reflect the GOVERNMENT '’s priority rights as set forth
in Article 32.10 and this Article 32.11.

fa}

(b)

(ec)

The CONTRACTOR shall indemnify the GOVERNMENT from any
Loss or Expense (as defined in Article 32.12(c), below) that may in any
way arise from the exercise by the GOVERNMENT of its rights in
respect of the CONTRACTOR under Articles 32.10 and 32.11_

The GOVERNMENT will retain control over the defence of, and any
resolution of settlement relating to, such Loss or Expense, The
CONTRACTOR shall cooperate with the GOVERNMENT and
provide reasonable assistance in defending any claims against the
GOVERNMENT.

“Loss or Expense” means any liability, loss, claim, settlement payment,
cost and expense, interest, award, judgment, damages (including
punitive damages), diminution in value, fees or other charge and, to the

extent permitted by applicable law, any court filing fee, court cast,
32.13

Assignment, Novation and First Amendment Agreement — Barda Rush

arbitration fee or cost, witness fee, and cach other fee and cost of
investigating and defending or asserting a claim for indemnification,
including attorneys’ fees, other professionals’ fees, and disbursements:
but does not include consequential damages. A claim set forth in a
notice from the GOVERNMENT to the CONTRACTOR will be
conclusively deemed a Loss or Expense if the CONTRACTOR fails to
dispute the GOVERNMENT'’s liability by the end of a thirty (30) day
period following the effective date of the notice from the
GOVERNMENT. The CONTRACTOR shall promptly pay the
deemed Loss or Expense on demand,

The GOVERNMENT's rights under Articles 32.10 through 32.12 are not
exclusive and are without prejudice to the GOVERNMENT’s termination
rights under Article 45,

Payments; No Set-off or Deduction

32.14

32.15

Except as provided in Article 32,7(¢} and notwithstanding any provision in
this Contract to the contrary, the CONTRACTOR shall pay all Capacity
Building Payments without (and free and clear of any deduction for) set-off
or counterclaim.

The CONTRACTOR acknowledges and accepts that a fundamental
principle of Articles 32.7 through 32.16 is that the CONTRACTOR must
pay the Capacity Building Payments owed by it ax and when required.
Accordingly, in respect of its obligations under Articles 32.7 through 32.16
only and except as provided in Article 32.7(e}, the CONTRACTOR hereby
waives any right to raise by way of set off or invoke as a defence to its
obligations to pay Capacity Building Payments pursuant to Articles 32.7
through 32.16, whether in law or equity, any failure by the
GOVERNMENT, the CONTRACTOR or any CONTRACTOR Entity to
pay amounts due and owing under the Contract or any alleged claim that the
CONTRACTOR may have against the GOVERNMENT, the Operator, a
CONTRACTOR Entity, or any other Person, whether such claim arises

under or relates to this Contract or otherwise.

The CONTRACTOR shall make Capacity Building Payments to the
GOVERNMENT by wire transfer of immediately available funds in
Dollars in accordance with wire instructions provided by the
GOVERNMENT. The making of any payments by the CONTRACTOR
under Articles 32.7 through 32.16, or the acceptance or use of any payments
by the GOVERNMENT, docs not impair the rights of the
CONTRACTOR or the GOVERNMENT under Article 15. Any dispute
between the GOVERNMENT and the CONTRACTOR in respect of the
calculation of euch of the Capacity Building Value and the Capacity
Building Payment due with respect thereto is subject to Article 15.9.
4.23

4.24

4.25

4.26

4.27

4.28

Assignment, Novation and First Awendaent Agreement ~ Barda Rash

In Article 32.6, after the word “bonus”, the words “or payment” are added.

In Article 39.2, the first word, “Each”, is deleted and replaced with “Except as
provided in Articles 32,7 through 32.16, each”.

In Article 41, the following is added at the end of the Article:

“Notwithstanding the foregoing, this Article 41 will not apply to the
GOVERNMENT in respect of any claim or proceeding arising out of or related to
the exercise of rights by the GOVERNMENT as set forth in Articles 32.7 through
32.16, in respect of which the GOVERNMENT expressly reserves all sovereign

immunities.”,
In Article 42.1, the following sentence is added at the end of the first sentence:

“This Article 42.1 does not apply to any Dispute arising out of, or relating to, the
exercise of nghts by the GOVERNMENT, as set forth in Article 32.10, which
Disputes shall be subject to the exclusive jurisdiction of the courts of the Kurdistan
Region located in Erbil.”

In Article 45.6, after “31.” is added “32.5.".
The following further amendments are made:

(a) in Paragraph 3.1.9, the words “with the exception of Taxes described in
Article 31.2) and bonus payments” are deleted and replaced with “with the
exception of Taxes (described in Article 31.2), bonus payments, Capacity
Building Payments, and any other payments”;

(b) in Paragraphs 4.4 and 13.3.2(h), after the word “bonuses” in each instance,
“, Capacity Building Payments, or other payments” is added;

«) the heading for Article 32 is deleted and restated:

“ARTICLE 32 - BONUSES; CAPACITY BUILDING PAYMENTS”;

Other amendments

4.29

4.30

A new definition is added in Article 1.1, in the appropriate alphubetical order, as

follows:

“Applicable Law means, as of any time of determination, Kurdistan Region Law and
federal Laws of Iraq recognised by the Government as applicable in the Kurdistan

A new Article 2.9 is added:
Assignment, Novation and First Amendment Agreement ~ Barda Rush

“Each CONTRACTOR Entity shall at all times comply, and procure that each
Subcontractor complies, withthe Kurdistan Region Oil and Gas Law and
allother Applicable Law. No provision of this Contract will: (a) excuse the
CONTRACTOR or a CONTRACTOR Entity or any Subcontractor from
compliance with Applicable Law, or (b) impair any right or privilege of the
GOVERNMENT under Applicable Law.”

431 In Article 41, the first sentence is amended by deleting the words “The
GOVERNMENT and any Public Company which may be » CONTRACTOR
Entity at any time” and replacing them with “Each Party”.
4.32 In Article 44,1, under the heading “To the CONTRACTOR;”, the following notice
provision is added:
= Beta Energy Limited
Attention: Commercial Director
Email: patrick.cherletiajafren.com
Address: Kinnaird House, | Pall Mall East, London SW1Y SAU, United Kingdom™
5. REPRESENTATIONS AND WARRANTIES
$1 Komet and Beta make the representations and warranties to the Government they make
in the Letters of Representations and Warranties.
5.2 Beta represents and warrants to Komet:
(a) Beta has the financial and technical capability to perform its obligations under the
Contract,
(b} Beta is in compliance with the standards and requirements of the OECD
Convention on Combating Bribery of Foreign Public Officials in International
Business Transactions (as may be amended from time to time).
53 Each of Beta and Komet represents the Government:

@) Its entry into and performance of this Agreement has been authorised by all
necessary company action.

(>) has all necessary power and authority to sign and perform this Agreement
and the Contract.

te) This Agreement and the Contract constitute a legal, vali

and binding

obligation of it.
7.

Assignment, Novation and First Amendment Agreement - Barda Rash

(d) It has received all authorisations and consents necessary for the entry into and
performance by it, and the yalidity and enforceubility against it, of this
Agreement and the Contract.

tel Except as provided in the next sentence, there ts no law applicable to it or an
agreement to which it is a party which (i) conflicts with or prevents it from
performing this Agreement and the Contract in accordance with its terms, or
(ii) affects the validity and enforceability against it of this Agreement or the
Contract in accordance with its terms. No representation is made by Komet or

Beta in respect of the laws of the Kurdistan Region or the Republic of Iraq.

wo It is not a party to any administrative or judicial proceeding, litigation, or
arbitration that could affect the validity or enforceability of this Agreement or
the Contract as to it, or its ability to effect the transactions contemplated
hereunder.

54 Komet and the Government, each individually, represents to Beta:

(a) The Contract is in full force and effect and it is not in breach of any of its
material obligations thereunder.

(b) Except for the agreements set forth in Annex I, there is no agreement in effeet
among Komet and the Government that pertains to Petroleum Operations in
the Contract Area.

55 The Government warrants to Beta and Komet that no other Person has any claim or
right to the Assigned Interest except, pursuant to this Agreement, for Beta.

JOINT OPERATING AGREEMENT

Komet and Beta shall, within a reasonable period of time after the Signing Date, enter into a
Joint Operating Agreement.

NOTICES

A Party giving any notice or making any request, demand, or other communication (each a
“Notice”) to the Government, Komet or Beta shall do so as provided in the Contract (as
amended by this Agreement), and such Notice will be deemed sent or received as provided in
the Contract.

ARBITRATION

Any dispute, claim, or controversy arising out of or in connection with this Agreement
{including a dispute, claim or controversy relating to any non-contractual obligations arising
out of or in connection with this Agreement) will be considered a “Dispute” under the
Contract and shall be finally resolved by arbitration in accordance with the Contract

21
Assignment, Novation and First Amendment Agreement - Barda Rash

GENERAL PROVISIONS

9.2

93

4

Each Party shall timely exercise all reasonable endeavours to take, or cause to be
taken, all actions necessary or desirable to consummate and make effective the
transactions contemplated herein.

This Agreement does not create any right under the Contracts (Rights of Third
Parties) Act 1999 that is enforceable by any person that is not a Party. The Parties
may rescind or vary the terms of this Agreement without notice to, or the consent of,
any person that is not a Party.

All clauses of this Agreement are in force as of the Signing Date, except for clause
2.1 through 2.5 (Assignment and Novation) and clause 4 (Amendments to Contract),
which will come into force on the Completion Date, The completion requirements of
each of the Government, Komet and Beta are set forth in Annex 2. The “Completion
Date” means and will be the date set forth in a certificate of completion signed by the
Minister of Natural Resources, Komet and Beta as set forth in Annex 3.

The Parties may amend this Agreement only by an agreement of the Parties that
identifies itself as an amendment to this Agreement. A Party may waive any
provision in this Agreement only by a writing signed by such Party. Any
amendment, waiver, or consent signed by the Minister of Natural Resources of the
Kurdistan Region is binding on the Government, No failure or delay in exercising
any right or remedy, or in requiring the satisfaction of any condition, under this
Agreement by a Party, and no act, omission, or course of dealing between any of the
Parties, will operate as a waiver or estoppel of any right, remedy, or condition. A
waiver or consent made on one occasion will be effective only in that instance and
only for the purpose stated. A waiver or consent ance given is not to be construed as
@ waiver or consent on any future occasion. No waiver, amendment, or consent in
respect of this Agreement will constitute a waiver, amendment, or consent of any
other agreement between all or any of the Parties. The representations of a Party,
including in the Letters of Representations and Warranties, are not affected or waived
by reason of any investigation made by or on behalf of another Party (or any of their
respective advisors) or by reason that such other Party (or any of their respective
advisors) knew or should have known that any such representation might be

inaccurate.

The Parties may sign this Agreement in counterparts, each of which constitutes an
original, and all of which, collectively, constitute only one agreement. The signatures
of all of the Parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page in PDF or JPEG form by emuil is as effective as
executing and delivering this Agreement in the presence of the other Parties. This
Agreement is effective upon delivery of one executed counterpart from cach Party to
each of the other Parties. In proving this Agreement, a Party must produce or account
only for the executed counterpart of the Party to be charged.

This Agreement is binding on each Party and its successors and assigns,
9.7

os

Assignment, Novation and First Amendment Agreement ~ Barda Rash

This Agreement constitutes the final, complete, and exclusive expression of the
Parties’ agreement on the matters contained in this Agreement, All prior and
contemporaneous negotiations and agreements between the Parties on the matters
contained in this Agreement ure expressly merged into and superseded by this
Agreement. The provisions of this Agreement may not be explained, supplemented,
or qualified through evidence of trade usage or a prior course of dealings. In entering
into this Agreement, no Party has relied upon any statement, representation,
warranty, or agreement of any other Party, except for those expressly contained in
this Agreement and the Letters of Representations and Warranties. There is no
condition precedent to the effectiveness of this Agreement, and there are no
representations or warranties, in each case except as expressly stated in this
Agreement and the Letters of Representations and Warranties.

This Agreement shall be governed by English law.

{Signature page follows.}
For and on behalf of the Kardistan Regional Government of Lraq:

Prime Minister Minister of Natural Resources

Kurdistan Regional Government Kurdistan Regional Government

On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural

Gas Affairs of the Kurdistan Region — fraq Resources in the Kurdistan Region
Eka /

Signature: LAS, Oe

Barham Salih Ashti Hawrami

[Signature page to the Barda Rash Assignment, Novation and First Amendment Agreement.|

For and on behalf of Komet Group S.A.:

For and on behalf of the Kurdistan Regional Goverament of Iraq:

Prime Minister Minister of Natural Resources
Kurdistan Regional Government Kurdistan Regional Government
‘On behalf of the Regional Council for the Oil and On behalf of the Ministry of Natural
Gas Affairs of the Kurdistan Region ~ Iraq Resources in the Kurdistan Region
Signature:. soeee Signature:

Barham Salih Ashti Hawrami

{Signature page to the Barda Rash Assigament, Novation and First Amendment Agrecment.|
Assignment, Novation and First Amendment Agreement ~ Barda Rash

Annex |

Agreements Pertaining to Contract Area

Production Sharing Contract dated 20 June 2008.

Assignment, Novation, and First Amendment Agreement among the Government,
Komet and Beta dated 27 July 2011.
Assignment, Novation and First Amendment Agreement Barda Rush

Annex 2
Completion Requirements

The completion requirements of the Government are:

(a) receipt of board resolutions and signing authorities from Komet and Beta in form and content
reasonably satisfactory to the Government;

(b) the Government is satisfied that each of the representations of Komet and Beta is true and
correct as of the Signing Date and the Completion Date;

(ec) the Government is satisfied that each of the representations and warranties set forth in cach
Letters of Representations and Warranties is true and correct as of the Completion Date; and

(d) the Government has received a fully executed copy of this Agreement.

The completion requirements of Beta are:
(a) receipt ofa fully executed copy of this Agreement;

(b) receipt of board resolutions and signing authorities from Komet in form and content
reasonably satisfactory to Beta;

(c) receipt of wire instructions from Komet; and

(d) Beta is satisfied that each of the representations of the Government and Komet is true and
correct as of the Signing Date and the Completion Date.

The completion requirements of Komet are:
(a) receipt of'a fully executed copy of this Agreement;

(b) receipt of board resolutions and signing authorities from Beta in form and content reasonably
satisfactory to Komet;

(ce) Komet is satisfied that each of the representations of Beta made to Komet are true and
correct as of the Signing Date and the Completion Date; and

(d) receipt from Beta of the Komet First Reimbursement Payment.
Assignment, Novation and First Amendment Agreement - Barda Rash

Annex 3

Form of Certificate of Completion

COMPLETION DATE: 2011

This Certificate of Completion is signed and delivered pursuant to the Assignment, Novation, and First
Amendment Agreement by and between the undersigned (the ~Agreement"). Terms used in this
Certificate of Completion have the meanings set forth in the Agreement.

Each of the undersigned Parties:

(a)

(b)

(ce)

affirms that the representations of such Party were true as of the Signing Date and are
true as of the Completion Date:

certifies to the other Parties that all of the requirements for completion in respect of itself
in the Agreement has been satisfied or waived: and

agrees that the Completion Date is the dute set forth in this certificate of completion as
the Completion Date and that, in accordance with clause 9.3 of the Agreement, all of the
terms of the Agreement are in full force and effect as of the Completion Date.

The Parties may execute this certificate in counterparts, each of which constitutes an
original, and each of which, collectively, constitutes only one certificate of completion.
The signatures of all Parties need not appear on the same counterpart, and delivery of an
executed counterpart signature page by facsimile or electronic scan is as effective as
executing and delivering this certificate in the presence of each other Party, This
certificate is effective upon delivery of one executed counterpart from each Party to
each other Party, and is only effective when all Parties have signed and delivered their
respective counterparts.

[Signature page follows.|
For and on behalf of the GOVERNMENT OF THE KURDISTAN REGION OF IRAQ

Ashti Hawrami

Minister of Natural Resources

Kurdistan Regional Government
On behalf of the Ministry of Natural Resources in the
Kurdistan Region

KOMETGROUPS.A.

BETA ENERGY LIMITED

[Signature page to Certificate of Completion ~ Assignment,
~ Barda Rash]

vovation and First Amendment Agreement

